Exhibit 10.33

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 23, 2003, by and among CONSOL Energy Inc., a Delaware
corporation (the “Company”), on the one hand, and Friedman, Billings, Ramsey &
Co., Inc., a Delaware corporation (“FBR”) for the benefit of the Holders (as
hereinafter defined), on the other hand.

 

THE PARTIES ENTER INTO THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. The Company, RWE Rheinbraun AG, a stock corporation organized under the laws
of The Federal Republic of Germany (“RWE”) and FBR entered into that certain
Placement Agreement dated as of September 18, 2003 (the “Placement Agreement”)
pursuant to which (i) the Company agreed to sell 11,000,000 newly issued shares
(the “Primary Shares”) of its common stock, par value $0.01 (the “Common
Stock”), and (ii) RWE agreed to sell 14,100,000 shares of Common Stock (the
“Secondary Shares”) to the investors listed on Schedule A hereto (the “Initial
Holders”), with FBR acting as placement agent.

 

B. In order to induce the Initial Holders to purchase the shares of Common Stock
sold pursuant to the Placement Agreement and FBR to enter into the Placement
Agreement, the Company has agreed to provide the registration rights provided
for in this Agreement for the holders of Registrable Shares (as defined below).

 

C. The execution of this Agreement is a condition to the closing of the
transactions contemplated by the Placement Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

Additional Shares: Shares or other securities issued in respect of the Shares by
reason of or in connection with any stock dividend, stock distribution, stock
split or similar issuance.

 

Agreement: As defined in the Introductory Paragraph of this Agreement.

 

Affiliate: As to any specified Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the specified Person, (ii) any executive officer,
director, trustee or general partner of the specified Person and (iii) any legal
entity for which the specified Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly, or indirectly through one or more

 



--------------------------------------------------------------------------------

intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether by contract, through the ownership of
voting securities, partnership interests or other equity interests or otherwise.
An indirect relationship shall include circumstances in which a Person’s spouse,
children, parents, siblings or mother-, father-, sister- or brother-in-law is or
has been associated with a Person.

 

Business Day: With respect to any act to be performed hereunder, each Monday,
Tuesday, Wednesday, Thursday and Friday that is not a day on which banking
institutions in New York, New York are authorized or obligated by applicable
law, regulation or executive order to close.

 

Closing Time: September 23, 2003.

 

Commission: The Securities and Exchange Commission.

 

Common Stock: As defined in Recital A hereof.

 

Company: As defined in the Introductory Paragraph of this Agreement, and any
successor thereto.

 

Controlling Person: As defined in Section 6(a) hereof.

 

End of Suspension Notice: As defined in Section 5(b) hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the Commission pursuant thereto.

 

FBR: As defined in the Introductory Paragraph of this Agreement, and any
successor thereto.

 

Holder: Each record owner of any Registrable Shares from time to time, other
than RWE.

 

Indemnified Party: As defined in Section 6(c) hereof.

 

Indemnifying Party: As defined in Section 6(c) hereof.

 

Liabilities: As defined in Section 6(a) hereof.

 

Mandatory Registration Statement: The Mandatory Shelf Registration Statement, as
defined in Section 2(a) hereof, or any Subsequent Shelf Registration Statement.

 

NASD: The National Association of Securities Dealers, Inc.

 

Option Agreement: The Option Agreement dated as of September 23, 2003 among RWE,
FBR and the Company.

 

2



--------------------------------------------------------------------------------

Placement Agreement: As defined in Recital A of this Agreement.

 

Person: An individual, limited liability company, partnership, corporation,
trust, unincorporated organization, government or agency or political
subdivision thereof, or any other legal entity.

 

Piggyback Registration Statement: As defined in Section 2(b) hereof.

 

Primary Shares: As defined in Recital A of this Agreement.

 

Proceeding: An action, claim, suit or proceeding (including without limitation,
an investigation or partial proceeding, such as a deposition), whether commenced
or, to the knowledge of the Person subject thereto, threatened.

 

Prospectus: The prospectus included in any Registration Statement, including any
preliminary prospectus, and all other amendments and supplements to any such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference, if any, in such
prospectus.

 

Purchaser Indemnitee: As defined in Section 6(a) hereof.

 

Registrable Shares: Each of the Shares and any Additional Shares in respect
thereof, upon original issuance thereof, and at all times subsequent thereto,
including upon the transfer thereof by the original holder or any subsequent
holder, until, in the case of any such Shares or Additional Shares, as
applicable, the earliest to occur of

 

(i) the second anniversary of the initial effective date of the Mandatory Shelf
Registration Statement (subject to extension pursuant to Section 5(c)),

 

(ii) the date on which they have been sold pursuant to a Registration Statement
or sold pursuant to Rule 144,

 

(iii) the date on which they are saleable, in the opinion of counsel to the
Company, without registration under the Securities Act pursuant to subparagraph
(k) of Rule 144,

 

(iv) the date on which they are saleable, without restriction, pursuant to an
available exemption from registration under the Securities Act, or

 

(v) the date on which they are sold to the Company or its subsidiaries.

 

Registration Expenses: Any and all expenses incident to the performance of or
compliance with this Agreement, including, without limitation: (i) all
Commission, securities exchange, NASD registration, listing, inclusion and
filing fees, (ii) all fees and expenses incurred

 

3



--------------------------------------------------------------------------------

in connection with compliance with international, federal or state securities or
blue sky laws (including, without limitation, any registration, listing and
filing fees and reasonable fees and disbursements of counsel in connection with
blue sky qualification of any of the Registrable Shares and the preparation of a
blue sky memorandum and compliance with the rules of the NASD), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
duplicating, printing, delivering and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates and any other documents
relating to the performance under and compliance with this Agreement, (iv) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Shares on the New York Stock Exchange pursuant to Section 4(n)
of this Agreement, (v) the fees and disbursements of counsel for the Company and
of the independent public accountants of the Company (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), and (vi) any fees and
disbursements customarily paid in issues and sales of securities (including the
fees and expenses of any experts retained by the Company in connection with any
Registration Statement), provided, however, that Registration Expenses shall
exclude brokers’ or underwriters’ discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Registrable Shares by a Holder
and the fees and disbursements of any counsel to the Holders other than as
provided for in subparagraph (v) above.

 

Registration Statement: Any Mandatory Registration Statement or Piggyback
Registration Statement.

 

Rule 144: Rule 144 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

Rule 144A: Rule 144A promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

Rule 158: Rule 158 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

Rule 174: Rule 174 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

Rule 415: Rule 415 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

4



--------------------------------------------------------------------------------

Rule 424: Rule 424 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

Rule 429: Rule 429 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

Secondary Shares: As defined in Recital A of this Agreement.

 

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

Shares: The Primary Shares, the Secondary Shares and any Option Shares (as
defined in the Option Agreement) following the sale thereof by RWE in a Private
Offering (as defined in the Option Agreement) pursuant to an exercise by FBR of
its Option (as defined in the Option Agreement) under the Option Agreement.

 

Subsequent Shelf Registration Statement: As defined in Section 2(c) hereof.

 

Suspension Event: As defined in Section 5(b) hereof.

 

Suspension Notice: As defined in Section 5(b) hereof.

 

Underwritten Offering: A sale of securities of the Company to an underwriter or
underwriters for reoffering to the public.

 

2. Registration Rights.

 

(a) Mandatory Shelf Registration. As set forth in Section 4 hereof, the Company
agrees to file with the Commission as soon as reasonably practicable, but in no
event later than thirty (30) days following the Closing Time, a shelf
Registration Statement on Form S-3 or such other form under the Securities Act
then available to the Company providing for the resale pursuant to Rule 415 from
time to time by the Holders of any and all Registrable Shares (including for the
avoidance of doubt any Additional Shares that are issued prior to the
effectiveness of such shelf registration statement) (including the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference, if
any, in such registration statement, the “Mandatory Shelf Registration
Statement”). The Company shall use its commercially reasonable efforts to cause
such Mandatory Shelf Registration Statement to be declared effective by the
Commission as soon as reasonably practicable following such filing. Any
Mandatory Shelf Registration Statement shall provide for the resale from time to
time, and pursuant to any method or combination of methods legally available
(including, without limitation, an Underwritten Offering, a direct sale to
purchasers, a sale through brokers or agents, or a sale over the internet) by
the Holders of any and all Registrable Shares. The Company may include any
shares of Common Stock that RWE owns in any Mandatory Shelf Registration
Statement.

 

5



--------------------------------------------------------------------------------

(i) Underwriting. In the event that any Holder proposes to conduct an
Underwritten Offering under a Mandatory Shelf Registration Statement, such
Holder shall advise the Company, all other Holders and RWE of the managing
underwriters for such proposed Underwritten Offering. All Holders proposing to
distribute their Registrable Shares through such Underwritten Offering and, if
RWE elects to distribute its shares of Common Stock through such Underwritten
Offering, RWE, shall enter into an underwriting agreement in customary form with
the managing underwriters selected for such underwriting and complete and
execute any questionnaires, powers of attorney, indemnities, securities escrow
agreements and other documents reasonably required under the terms of such
underwriting, and furnish to the Company such information in writing as the
Company may reasonably request for inclusion in the Registration Statement;
provided, however, that neither any Holder nor RWE shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements as are
customary and reasonably requested by the underwriters. Notwithstanding any
other provision of this Agreement, if the managing underwriters determine in
good faith that marketing factors require a limitation on the number of shares
to be included in such Underwritten Offering, then the managing underwriters may
exclude shares (including Registrable Shares) from the Underwritten Offering and
any shares of Common Stock included in the Underwritten Offering shall be
allocated first to each of the Holders requesting inclusion of their Registrable
Shares in such Underwritten Offering on a pro rata basis based on the total
number of Registrable Shares then held by each such Holder which is requesting
inclusion and second, if RWE is requesting inclusion of its shares in such
Underwritten Offering, to RWE.

 

(b) Piggyback Registration. If, after the date hereof, the Company proposes to
file a registration statement on Form S-3 or such other form under the
Securities Act providing for a public offering of shares of Common Stock (other
than (i) a registration statement on Form S-8 or Form S-4 or any similar form
hereafter adopted by the Commission as a replacement therefor, or (ii) a
registration statement filed by the Company for RWE pursuant to the exercise of
its demand right pursuant to the agreement dated as of February 1, 1999, as
amended) (including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement,
the “Piggyback Registration Statement”), the Company will notify each Holder of
the proposed filing and afford each Holder an opportunity to include in such
Piggyback Registration Statement all or any part of the Registrable Shares then
held by such Holder. Each Holder desiring to include in any such Piggyback
Registration Statement all or part of the Registrable Shares held by such Holder
shall, within ten (10) days after delivery of the above-described notice by the
Company, so notify the Company in writing, and in such notice shall inform the
Company of the number of Registrable Shares such Holder wishes to include in
such Piggyback Registration Statement and provide, as a condition to such
inclusion, such information regarding itself, the Registrable Shares held by it
and the intended method of disposition of such securities as is required
pursuant to Regulation S-K promulgated under the Securities Act to effect the
registration of the Registrable Shares. Any election by any Holder to include
any Registrable Shares in such Piggyback Registration Statement will not affect
the inclusion of such Registrable Shares in the Mandatory Shelf Registration
Statement until such Registrable Shares have been sold under the Piggyback
Registration Statement; provided, however, that at such time, the

 

6



--------------------------------------------------------------------------------

Company shall have the right to remove from the Mandatory Shelf Registration
Statement the Registrable Shares sold pursuant to the Piggyback Registration
Statement.

 

(i) Right to Terminate Piggyback Registration. At any time, the Company shall
have the right to terminate or withdraw any Piggyback Registration Statement
referred to in this Section 2(b), and without any obligation to any such Holder
whether or not any Holder has elected to include Registrable Shares in such
registration. The Company shall also have the right to suspend the effectiveness
and use of any Piggyback Registration Statement at any time for an unlimited
amount of time whether or not any Holder has elected to include Registrable
Shares in such registration.

 

(ii) Underwriting. The Company shall advise the Holders of the managing
underwriters for the Underwritten Offering proposed under the Piggyback
Registration Statement. The right of any such Holder’s Registrable Shares to be
included in any Piggyback Registration Statement pursuant to this Section 2(b)
shall be conditioned upon such Holder’s participation in such Underwritten
Offering and the inclusion of such Holder’s Registrable Shares in the
Underwritten Offering to the extent provided herein. All Holders proposing to
distribute their Registrable Shares through such Underwritten Offering shall
enter into an underwriting agreement in customary form with the managing
underwriters selected for such underwriting and complete and execute any
questionnaires, powers of attorney, indemnities, securities escrow agreements
and other documents reasonably required under the terms of such underwriting,
and furnish to the Company such information in writing as the Company may
reasonably request for inclusion in the Registration Statement; provided,
however, that no Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements as are customary and reasonably
requested by the underwriters. Notwithstanding any other provision of this
Agreement, if the managing underwriters determine in good faith that marketing
factors require a limitation on the number of shares to be included, then the
managing underwriters may exclude shares (including Registrable Shares) from the
Piggyback Registration Statement and the Underwritten Offering and any Shares
included in the Piggyback Registration Statement and the Underwritten Offering
shall be allocated, first, to the Company and RWE, as they shall agree between
themselves, and second, to each of the Holders requesting inclusion of their
Registrable Shares in such Piggyback Registration Statement on a pro rata basis
based on the total number of Registrable Shares then held by each such Holder
which is requesting inclusion. If any Holder disapproves of the terms of any
Underwritten Offering, such Holder may elect to withdraw therefrom by written
notice to the Company and the underwriter, delivered at least ten (10) Business
Days prior to the effective date of the Piggyback Registration Statement. Any
Registrable Shares excluded or withdrawn from such Underwritten Offering shall
be excluded and withdrawn from the Piggyback Registration Statement.

 

(iii) Hold-Back Agreement. By electing to include Registrable Shares in the
Piggyback Registration Statement, if any, the Holder shall be deemed to have
agreed not to effect any sale or distribution of securities of the Company of
the same or similar class or classes of the securities included in the
Registration Statement or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during such periods as reasonably requested (but in no event for
a period longer than sixty (60) days following the effective date of the
Piggyback Registration Statement,

 

7



--------------------------------------------------------------------------------

provided each of the executive officers and directors of the Company that hold
shares of Common Stock of the Company or securities convertible into or
exchangeable or exercisable for shares of Common Stock of the Company are
subject to the same restriction for the entire time period required of the
Holders hereunder) by the representatives of the underwriters, if an
Underwritten Offering.

 

(iv) Mandatory Shelf Registration not Impacted by Piggyback Registration
Statement. The Company’s obligation to file any Mandatory Shelf Registration
Statement shall not be affected by the filing or effectiveness of the Piggyback
Registration Statement.

 

(c) Subsequent Shelf Registration for Additional Shares Issued after
Effectiveness of the Mandatory Shelf Registration Statement. If any Additional
Shares are issued or distributed to Holders after the effectiveness of the
Mandatory Shelf Registration Statement, or such Additional Shares were otherwise
not included in a prior Shelf Registration Statement, then the Company shall as
soon as practicable file an additional shelf registration statement (including
the Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement, a “Subsequent Shelf
Registration Statement”) covering such Additional Shares on behalf of the
Holders thereof in the same manner, and subject to the same provisions in this
Agreement as the Mandatory Shelf Registration Statement, provided that the
provisions of Section 2(a), 2(b) and 9 hereof will not apply to any such
Subsequent Shelf Registration Statement.

 

(d) Expenses. The Company shall pay all Registration Expenses in connection with
the registration of the Registrable Shares pursuant to this Agreement. Each
Holder participating in a registration pursuant to this Section 2 shall bear
such Holder’s proportionate share (based on the total number of Registrable
Shares sold in such registration) of all discounts and commissions payable to
underwriters or brokers and all transfer taxes in connection with a registration
of Registrable Shares pursuant to this Agreement and any other expense of the
Holders not specifically allocated to the Company pursuant to this Agreement
relating to the sale or disposition of such Holder’s Registrable Shares pursuant
to any Registration Statement.

 

3. Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Shares to the public
without registration, the Company agrees to, so long as any Holder owns any
Registrable Shares:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144(c) under the Securities Act;

 

(b) use its commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required to be filed by the
Company under the Securities Act and the Exchange Act; and

 

(c) furnish to any Holder promptly upon request a written statement by the
Company as to its compliance in all material respects with the reporting
requirements of Rule 144 and of

 

8



--------------------------------------------------------------------------------

the Exchange Act a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company, and take such
reasonable further actions consistent with this Section, as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such Registrable Shares without
registration. Notwithstanding anything to the contrary herein contained, the
foregoing shall not preclude or limit in any way the Company from engaging in
any transaction that would result in its or its equity securities no longer
being subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act.

 

4. Registration Procedures.

 

In connection with the obligations of the Company with respect to any
registration pursuant to this Agreement, the Company shall:

 

(a) prepare and file with the Commission, as specified in this Agreement, each
Registration Statement, which Registration Statement shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the Commission to be filed therewith, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable after filing and, in the case of a
Mandatory Registration Statement, to remain effective, subject to Section 5
hereof, until the date on which no Holders hold Registrable Shares, provided,
however, that the Company shall not be required to cause any Piggyback
Registration Statement to become or remain effective;

 

(b) subject to Section 4(i) hereof, (i) prepare and file with the Commission
such amendments and post-effective amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the period described in Section 4(a) hereof, (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act, and (iii) comply in all material respects
with the provisions of the Securities Act with respect to the disposition of all
securities covered by each Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the selling
Holders thereof;

 

(c) furnish to the Holders, without charge, as many copies of each Prospectus,
including each preliminary Prospectus, and any amendment or supplement thereto
and such other documents as such Holder may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Shares; the
Company consents to the use of such Prospectus, including each preliminary
Prospectus, by the Holders, if any, in connection with the offering and sale of
the Registrable Shares covered by any such Prospectus;

 

(d) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as FBR or any Holder covered by a Registration Statement
shall reasonably request in writing, keep each such registration or
qualification or exemption effective during the period such Registration
Statement is required to

 

9



--------------------------------------------------------------------------------

be kept effective pursuant to Section 4(a) and do any and all other acts and
things that may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable Shares
owned by such Holder; provided, however, that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Section 4(d) and except as may be required by the
Securities Act, (ii) subject itself to taxation in any such jurisdiction, or
(iii) submit to the general service of process in any such jurisdiction;

 

(e) use its commercially reasonable efforts to cause all Registrable Shares
covered by such Registration Statement to be registered and approved by such
other domestic governmental agencies or authorities, if any, as may be necessary
to enable the Holders thereof to consummate the disposition of such Registrable
Shares;

 

(f) notify FBR and each Holder with Registrable Shares covered by a Registration
Statement promptly and, if requested by FBR or any such Holder, confirm such
advice in writing (i) when such Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(ii) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of such Registration Statement or the
initiation of any proceedings for that purpose, (iii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or related Prospectus or for
additional information, and (iv) of the happening of any event during the period
such Registration Statement is effective as a result of which such Registration
Statement or the related Prospectus or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading (which information shall be accompanied by an instruction
to suspend the use of the Registration Statement and the Prospectus until the
requisite changes have been made);

 

(g) during the period of time referred to in Section 4(a) above, use its
commercially reasonable efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;

 

(h) upon request, furnish to each requesting Holder with Registrable Shares
covered by a Registration Statement, without charge, at least one conformed copy
of such Registration Statement and any post-effective amendment or supplement
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);

 

(i) except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(f)(iv) hereof, use its commercially reasonable efforts
to promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which

 

10



--------------------------------------------------------------------------------

they were made, not misleading, and, upon request, promptly furnish to each
requesting Holder a reasonable number of copies of each such supplement or
post-effective amendment;

 

(j) if requested by the representative of the underwriters, if any, or any
Holders of Registrable Shares being sold in connection with an Underwritten
Offering, (i) promptly incorporate in a Prospectus supplement or post-effective
amendment such material information as the representative of the underwriters,
if any, or such Holders indicate relates to them or otherwise reasonably request
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

(k) in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish or caused to be furnished to each Holder of Registrable
Shares covered by such Registration Statement and the underwriters a signed
counterpart, addressed to each such Holder and the underwriters, of: (i) an
opinion of counsel for the Company, dated the date of each closing under the
underwriting agreement, reasonably satisfactory to the underwriters; and (ii) a
“comfort” letter, dated the effective date of such Registration Statement and
the date of each closing under the underwriting agreement, signed by the
independent public accountants who have certified the Company’s financial
statements included in such Registration Statement (except to the extent that it
is not commercially reasonable to obtain a comfort letter with respect to
historical financial statements of the Company audited by independent public
accounts who at such time as the comfort letter is required no longer have a
relationship with the Company), covering substantially the same matters with
respect to such Registration Statement (and the Prospectus included therein) and
with respect to events subsequent to the date of such financial statements, as
are customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings of securities and such other financial matters as
the underwriters may reasonably request and customarily obtained by underwriters
in underwritten offerings; provided that, in order to be an addressee of the
comfort letter, each Holder may be required to confirm that it is in the
category of persons to whom a comfort letter may be delivered in accordance with
applicable accounting literature;

 

(l) enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement in customary form) and take all other action
in connection therewith in order to expedite or facilitate the distribution of
the Registrable Shares included in such Registration Statement and, in the case
of an Underwritten Offering, make representations and warranties to the
underwriters in such form and scope as are customarily made by issuers to
underwriters in underwritten offerings consistent with representations and
warranties made by the Company in public or private offerings and confirm the
same to the extent customary if and when requested;

 

(m) in connection with an Underwritten Offering, use its commercially reasonable
efforts to make available for inspection by the representative of any
underwriters participating in any disposition pursuant to a Registration
Statement, all financial and other records, pertinent corporate documents and
properties of the Company and cause the respective officers, directors and
employees of the Company to supply all information reasonably requested by any
such representatives, the representative of the underwriters, counsel thereto or
accountants in

 

11



--------------------------------------------------------------------------------

connection with a Registration Statement; provided, however, that such records,
documents or information that the Company determines, in good faith, to be
confidential and notifies such representatives, representative of the
underwriters, counsel thereto or accountants are confidential shall not be
disclosed by the representatives, representative of the underwriters, counsel
thereto or accountants unless (i) the disclosure of such records, documents or
information is necessary to avoid or correct a misstatement or omission in a
Registration Statement or Prospectus, (ii) the release of such records,
documents or information is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction, or (iii) such records, documents or information
have been generally made available to the public; provided further, that to the
extent practicable, the foregoing inspection and information gathering shall be
coordinated on behalf of the Holders and the other parties entitled thereto by
one counsel designated by and on behalf of the Holders and the other parties,
which counsel the Company determines in good faith is reasonably acceptable;

 

(n) use its commercially reasonable efforts (including, without limitation,
seeking to cure in the Company’s listing or inclusion application any
deficiencies cited by the exchange or market) to list or include all Registrable
Shares on any securities exchange or the Nasdaq Stock Market on which the Common
Stock is then listed or included;

 

(o) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Registration Statement as required
by Section 4(a) hereof, the Company shall register the Registrable Shares under
the Exchange Act and shall maintain such registration through the effectiveness
period required by Section 4(a) hereof;

 

(p) (i) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
(ii) make generally available to its stockholders, as soon as reasonably
practicable, earnings statements covering at least twelve (12) months that
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 (or
any similar rule promulgated under the Securities Act ) thereunder, no later
than forty-five (45) days after the end of each fiscal year of the Company and
(iii) delay filing any Registration Statement or Prospectus or amendment or
supplement to such Registration Statement or Prospectus to which any Holder of
Registrable Shares covered by any Registration Statement shall have reasonably
objected on the grounds that such Registration Statement or Prospectus or
amendment or supplement does not comply in all material respects with the
requirements of the Securities Act, such Holder having been furnished with a
copy thereof at least two (2) Business Days prior to the filing thereof,
provided that the Company may file such Registration Statement or Prospectus or
amendment or supplement following such time as the Company shall have made a
good faith effort to resolve any such issue with the objecting Holder and shall
have advised the Holder in writing of its reasonable belief that such filing
complies in all material respects with the requirements of the Securities Act;

 

(q) cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Registration Statement from and after a date not later
than the effective date of such Registration Statement; and

 

12



--------------------------------------------------------------------------------

(r) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Registration Statement) that will result in the securities
being delivered no longer being Registrable Shares, cooperate with the Holders
and the representative of the underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold, which certificates shall not bear any transfer restrictive legends
(other than as required by the Company’s charter) and to enable such Registrable
Shares to be in such denominations and registered in such names as the
representative of the underwriters, if any, or the Holders may request at least
three (3) Business Days prior to any sale of the Registrable Shares.

 

The Company may require the Holders to furnish to the Company such information
regarding the proposed distribution by such Holder as the Company may from time
to time reasonably request in writing or as shall be required to effect the
registration of the Registrable Shares, and no Holder shall be entitled to be
named as a selling stockholder in any Registration Statement and no Holder shall
be entitled to use the Prospectus forming a part thereof if such Holder does not
provide such information to the Company. Each Holder further agrees to furnish
promptly to the Company in writing all information required from time to time to
make the information previously furnished by such Holder not misleading.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(f)(ii), 4(f)(iii) or
4(f)(iv) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Registration Statement until (i) any such stop
order is vacated or (ii) if an event described in Section 4(f)(iii) or 4(f)(iv)
occurs, such Holder’s receipt of the copies of the supplemented or amended
Prospectus. If so directed by the Company, such Holder will deliver to the
Company (at the reasonable expense of the Company) all copies in its possession,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Registrable Shares current at the time of receipt of
such notice.

 

5. Black-Out Period.

 

(a) Subject to the provisions of this Section 5 and a good faith determination
by a majority of the Board of Directors of the Company that it is in the best
interests of the Company to suspend the use of any Mandatory Registration
Statement, following the effectiveness of such Mandatory Registration Statement
(and the filings with any international, federal or state securities
commissions), the Company, by written notice to FBR and the Holders, may direct
the Holders to suspend sales of the Registrable Shares pursuant to such
Mandatory Registration Statement for such times as the Company reasonably may
determine is necessary and advisable (but in no event for more than an aggregate
of sixty (60) days in any twelve (12)-month period commencing on the Closing
Time or more than sixty (60) days in any ninety (90)-day period), if any of the
following events shall occur: (i) an Underwritten Offering of primary shares by
the Company where the Company is advised by the representative of the
underwriters for such Underwritten Offering that the sale of Registrable Shares
pursuant to the Mandatory Registration Statement would have a material adverse
effect on the Company’s primary offering; or (ii) pending discussions relating
to, or the consummation of, a transaction or the occurrence of an event (x) that
would require additional disclosure of material information by the Company in
the Mandatory Registration Statement (or such filings) and which has not been so
disclosed, (y) as to

 

13



--------------------------------------------------------------------------------

which the Company has a bona fide business purpose for preserving
confidentiality, or (z) that renders the Company unable to comply with
Commission requirements, in each case under circumstances that would make it
impractical or inadvisable to promptly amend or supplement the Mandatory
Registration Statement on a post-effective basis, as applicable. Upon the
earlier to occur of (i) the Company delivering to the Holders and FBR an End of
Suspension Notice, as hereinafter defined, or (ii) the end of the sixty (60)
days, the Company shall use its commercially reasonable efforts to promptly
amend or supplement the Mandatory Registration Statement on a post-effective
basis, if necessary, or to take such action as is necessary to make resumed use
of the Mandatory Registration Statement compatible with the Company’s best
interests, as applicable, so as to permit the Holders to resume sales of the
Registrable Shares as soon as possible. The Company shall have the right to
suspend the effectiveness and use of any Piggyback Registration Statement at any
time for an unlimited amount of time.

 

(b) In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Shares and such notice shall state that such suspension shall
continue only for so long as the Suspension Event or its effect is continuing
and the Company is taking all reasonable steps to terminate suspension of the
effectiveness of the Registration Statement as promptly as possible. The Holders
shall not effect any sales of the Registrable Shares pursuant to such
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). If so directed by the Company, each Holder will
deliver to the Company (at the expense of the Company) all copies other than
permanent file copies then in such Holder’s possession of the Prospectus
covering the Registrable Shares at the time of receipt of the Suspension Notice.
The Holders may recommence effecting sales of the Registrable Shares pursuant to
the Registration Statement (or such filings) following further notice to such
effect (an “End of Suspension Notice”) from the Company, which End of Suspension
Notice shall be given by the Company to the Holders and FBR in the manner
described above promptly following the conclusion of any Suspension Event and
its effect.

 

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice pursuant to this Section 5 with respect to any
Mandatory Registration Statement, the Company agrees that it shall extend the
period of time during which such Mandatory Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of the giving of the Suspension Notice to and including the
date when Holders shall have received the End of Suspension Notice and copies of
the supplemented or amended Prospectus necessary to resume sales; provided such
period of time shall not be extended beyond the date that Shares or Additional
Shares are not Registrable Shares.

 

6. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless (i) FBR and each Holder,
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act), any of the foregoing (any
of the Persons referred to in this clause (ii) being hereinafter referred to as
a “Controlling Person”), and (iii) the respective officers, directors, partners,
employees, representatives and agents of FBR and each Holder or

 

14



--------------------------------------------------------------------------------

any Controlling Person (any Person referred to in clause (i), (ii) or (iii) may
hereinafter be referred to as an “Purchaser Indemnitee”) from and against any
and all losses, claims, damages, judgments, actions, reasonable out-of-pocket
expenses, and other liabilities (the “Liabilities”), including, without
limitation and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of outside counsel to any
Purchaser Indemnitee, joint or several, directly or indirectly related to, based
upon, arising out of or in connection with any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus (as amended or supplemented if the Company shall have furnished to
such Purchaser Indemnitee any amendments or supplements thereto), or any
preliminary Prospectus or any other document prepared by the Company used to
sell the Registrable Shares, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such Liabilities arise out of or are based
upon (i) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information relating to
any Purchaser Indemnitee furnished to the Company or any underwriter in writing
by such Purchaser Indemnitee expressly for use therein, (ii) any untrue
statement contained in or omission from a preliminary Prospectus if a copy of
the Prospectus (as then amended or supplemented, if the Company shall have
furnished to or on behalf of the Holder participating in the distribution
relating to the relevant Registration Statement any amendments or supplements
thereto) was not sent or given by or on behalf of such Holder to the Person
asserting any such Liabilities who purchased Shares, if such Prospectus (or
Prospectus as amended or supplemented) is required by law to be sent or given at
or prior to the written confirmation of the sale of such Shares to such Person
and the untrue statement contained in or omission from such preliminary
Prospectus was corrected in the Prospectus (or the Prospectus as amended or
supplemented), or (iii) any sales by any Holder after the delivery by the
Company, to such Holder of a Suspension Notice and before the delivery by the
Company of an End of Suspension Notice. The indemnity provided for herein shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Purchaser Indemnitee.

 

(b) In connection with any Registration Statement in which a Holder is
participating, such Holder agrees, severally and not jointly, to indemnify and
hold harmless FBR, the Company, each Person who controls the Company or FBR
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act and the respective partners, directors, officers, members,
representatives, employees and agents of such Person or Controlling Person to
the same extent as the foregoing indemnity from the Company to each Purchaser
Indemnitee, but only with reference to (i) untrue statements or omissions or
alleged untrue statements or omissions made in reliance upon and in strict
conformity with information relating to such Holder furnished to the Company in
writing by such Holder expressly for use in any Registration Statement or
Prospectus, any amendment or supplement thereto, or any preliminary Prospectus
and (ii) any sales by any Holder after the delivery by the Company to such
Holder of a Suspension Notice and before the delivery by the Company of an End
of Suspension Notice. The liability of any Holder pursuant to clause (i) of the
immediately preceding sentence in this paragraph shall in no event exceed the
net proceeds received by such Holder from sales of Registrable Shares giving
rise to such obligations. If the Holder elects to include Registrable Shares in
an Underwritten Offering, the Holder shall be required to agree to such
customary

 

15



--------------------------------------------------------------------------------

indemnification provisions as may reasonably be required by the underwriter in
connection with such Underwritten Offering.

 

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to paragraph (a) or (b)
above, such Person (the “Indemnified Party”), shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”), in writing
of the commencement thereof (but the failure to so notify an Indemnifying Party
shall not relieve it from any liability which it may have under this Section 6,
except to the extent the Indemnifying Party is materially prejudiced by the
failure to give notice), and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall assume
the defense of such proceeding and pay the fees and expenses actually incurred
by such counsel related to such proceeding. Notwithstanding the foregoing, in
any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party, unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed in writing to the contrary, (ii) the
Indemnifying Party failed within a reasonable time after notice of commencement
of the action to assume the defense and employ counsel reasonably satisfactory
to the Indemnified Party, (iii) the Indemnifying Party and its counsel do not
pursue in a reasonable manner the defense of such action or (iv) the named
parties to any such action (including any impleaded parties), include both such
Indemnified Party and the Indemnifying Party, or any affiliate of the
Indemnifying Party, and such Indemnified Party shall have been reasonably
advised by counsel that, either (x) there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party or such affiliate of the Indemnifying Party or (y) a conflict
may exist between such Indemnified Party and the Indemnifying Party or such
affiliate of the Indemnifying Party, then the Indemnifying Party shall not have
the right to assume or direct the defense of such action on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or separate but substantially
similar or related actions arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one (1) separate
firm of attorneys (in addition to any local counsel), for all such Indemnified
Parties, which firm shall be designated in writing by those Indemnified Parties
who sold a majority of the Registrable Shares sold by all such Indemnified
Parties and any such separate firm for the Company, the directors, the officers
and such control Persons of the Company as shall be designated in writing by the
Company. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed, but if settled with such consent or if there
be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify any Indemnified Party from and against any loss or liability by reason
of such settlement or judgment to the extent provided in this Section 6 without
reference to this sentence. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding.

 

16



--------------------------------------------------------------------------------

(d) If the indemnification provided for in paragraphs (a) and (b) of this
Section 6 is for any reason held to be unavailable to an Indemnified Party in
respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such paragraphs, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Parties on the other in
connection with the statements or omissions that resulted in such Liabilities,
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Indemnifying Parties and the Indemnified Party, as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and any Purchaser Indemnitees, on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by such Purchaser Indemnitees
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if such
indemnified parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph 6(d) above. The amount paid or payable
by an Indemnified Party as a result of any Liabilities referred to paragraph
6(d) shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, in no event shall a Purchaser
Indemnitee be required to contribute any amount in excess of the amount by which
proceeds received by such Purchaser Indemnitee from sales of Registrable Shares
exceeds the amount of any damages that such Purchaser Indemnitee has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. For purposes of this Section 6, each Person, if
any, who controls (within the meaning of Section 15 of the Act or Section 20(a)
of the Exchange Act) FBR or a Holder shall have the same rights to contribution
as FBR or such Holder, as the case may be, and each Person, if any, who controls
(within the meaning of Section 15 of the Act or Section 20(a) of the Exchange
Act) the Company, and each officer, director, partner, employee, representative,
agent or manager of the Company shall have the same rights to contribution as
the Company. Any party entitled to contribution will, promptly after receipt of
notice of commencement of any action, suit or proceeding against such party in
respect of which a claim for contribution may be made against another party or
parties, notify each party or parties from whom contribution may be sought, but
the omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 6 or otherwise, except to the extent that any party is
materially prejudiced by the failure to give notice. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act), shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

17



--------------------------------------------------------------------------------

(f) The indemnity and contribution agreements contained in this Section 6 will
be in addition to any liability which the indemnifying parties may otherwise
have to the indemnified parties referred to above. Each Purchaser Indemnitee’s
obligations to contribute pursuant to this Section 6 are not joint but are
several in the proportion that the number of Shares sold by such Purchaser
Indemnitee bears to the number of Shares sold by all Purchaser Indemnities.

 

7. Market Stand-off Agreement.

 

Each Holder hereby agrees that it shall not, to the extent requested by the
Company or an underwriter of securities of the Company, directly or indirectly
sell, offer to sell (including without limitation any short sale), grant any
option or otherwise transfer or dispose of any Registrable Shares or other
shares of Common Stock of the Company or any securities convertible into or
exchangeable or exercisable for shares of Common Stock of the Company then owned
by such Holder (other than to donees or partners of the Holder who agree to be
similarly bound) within (60) days following either (x) the effective date of the
Piggyback Registration Statement of the Company filed under the Securities Act
or (y) the date of an Underwritten Offering by the Company pursuant to a shelf
registration statement of the Company filed under the Securities Act; provided,
however, that:

 

(a) with respect to the up to 60-day restriction that follows the effective date
of the Piggyback Registration Statement, such agreement shall not be applicable
to Registrable Shares sold pursuant to such Piggyback Registration Statement;

 

(b) each of the executive officers and directors of the Company then holding
shares of Common Stock or securities convertible into or exchangeable or
exercisable for shares of Common Stock of the Company enter into similar
agreements for not less than the entire time period required of the Holders
hereunder; and

 

(c) the Holders shall be allowed any concession or proportionate release allowed
to any executive officer or director that entered into similar agreements.

 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 7 and to impose stop transfer instructions with respect
to the Registrable Shares and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.

 

8. Termination of the Company’s Obligations.

 

The Company shall have no further obligations pursuant to this Agreement at such
time as no Registrable Shares are outstanding, provided, however, that the
Company’s obligations under Sections 3, 6 and 10(a) through and including 10(j)
of this Agreement shall remain in full force and effect following such time.

 

9. Limitations on Subsequent Registration Rights.

 

From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of a majority of the then outstanding
Registrable Shares, enter into

 

18



--------------------------------------------------------------------------------

any agreement with any holder or prospective holder of any securities of the
Company that would allow such holder or prospective holder to include such
securities in the Mandatory Shelf Registration Statement or Piggyback
Registration Statement, if any, filed pursuant to the terms hereof, unless under
the terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of his
securities will not reduce the amount of Registrable Shares of the Holders that
is included. This Section 9 shall not restrict the Company from entering into an
agreement with RWE to amend or modify, or extend the term of, the registration
rights agreement between the Company and RWE dated February 1, 1999, as amended
(the “RWE Agreement”), provided that no such amendment, modification or
extension shall have the effect of (i) reducing the amount of Registrable Shares
of the Holders that may be included in the Mandatory Shelf Registration
Statement or (ii) reducing the amount of Registrable Shares of the Holders that
may be included in a Piggyback Registration Statement except as contemplated in
Section 2(b)(ii) herein.

 

10. Miscellaneous.

 

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Holders beneficially
owning a majority of the then outstanding Registrable Shares; provided, however,
that for purposes of this Agreement, Registrable Shares that are owned, directly
or indirectly, by an Affiliate of the Company shall not be deemed to be
outstanding. Notwithstanding the foregoing, a waiver or consent to or departure
from the provisions hereof with respect to a matter that relates exclusively to
the rights of a Holder whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect, impair,
limit or compromise the rights of other Holders may be given by such Holder;
provided that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

 

(b) Notices. All notices and other communications, provided for or permitted
hereunder shall be made in writing by delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or by telegram

 

(i) if to a Holder, at the most current address given by the transfer agent and
registrar of the Shares to the Company;

 

(ii) if to the Company at the offices of the Company at Consol Plaza, 1800
Washington Road, Pittsburgh, Pennsylvania 15241-1421, Attention: Stephen E.
Williams, Esq., (facsimile (412) 831-4635); with a copy to Piper Rudnick LLP,
1251 Avenue of the Americas, New York, New York 10020, Attention: Steven L.
Wasserman, Esq., (facsimile (212) 835-6001); and

 

(iii) if to FBR, at the offices of FBR at 1001 Nineteenth Street North,
Arlington, Virginia 22209, Attention: William Ginivan, Esq. (facsimile (703)
312-9698); with a copy to Hunton & Williams LLP, 951 East Byrd Street, Richmond,
Virginia 23219, Attention: Daniel M. LeBey, Esq., (facsimile (804) 788-8218).

 

19



--------------------------------------------------------------------------------

(c) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto and shall inure to the benefit of each Holder. The Company
agrees that the Holders shall be third party beneficiaries to the agreements
made hereunder by FBR and the Company, and each Holder shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights hereunder; provided, however, that
such Holder fulfills all of its obligations hereunder.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK OR SITTING IN
NEW YORK COUNTY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(f) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(g) Entire Agreement. This Agreement, together with the Placement Agreement, is
intended by the parties hereto as a final expression of their agreement, and is
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.

 

20



--------------------------------------------------------------------------------

(h) Registrable Shares Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable Shares
is required hereunder, Registrable Shares held by the Company or its Affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(i) Survival. This Agreement is intended to survive the consummation of the
transactions contemplated by the Placement Agreement. The indemnification and
contribution obligations under Section 6 of this Agreement shall survive the
termination of the Company’s obligations under Section 2 of this Agreement.

 

(j) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the provisions of this Agreement.
All references made in this Agreement to “Section” refer to such Section of this
Agreement, unless expressly stated otherwise.

 

[Remainder of this Page Intentionally Left Blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CONSOL ENERGY INC. By:  

/s/    William J. Lyms        

 

--------------------------------------------------------------------------------

Name:

  William J. Lyms

Title:

  Senior Vice President and Chief Financial Officer

 

 

FRIEDMAN, BILLINGS, RAMSEY & CO.,
INC. (for the benefit of the Holders) By:  

/s/    Emanual Friedman        

 

--------------------------------------------------------------------------------

Name:

  Emanual Friedman

Title:

   

 

22